Citation Nr: 1411939	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2010, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record.

This case was previously before the Board in February 2011, when the Board reopened the claim for service connection for bilateral hearing loss, but remanded the underlying claim on the merits, for additional development.  This case was again before the Board in September 2011, when the Board remanded the claim of entitlement to service connection for hearing loss for compliance pursuant to the February 2011 remand directives.  


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of the issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the February 2011 and September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service, specifically from firing a recoilless rifle.  In a March 2008 statement and in December 2010 testimony, the Veteran asserted that the weapons he fired were so loud that it was necessary to remove the headlights from jeeps to keep them from shattering.  He further stated that no ear protection was provided. 

The Veteran's service treatment records do not reference noise exposure or hearing loss during service.  Nevertheless, the Veteran's DD 214 documents that his specialty number was 11B20, light weapons infantryman, and included recognition as a sharpshooter.  Additionally, a statement from a member of the Veteran's military unit, received by VA in March 2008, recalled that the Veteran participated in live fire training scenarios without hearing protection.  As the Veteran's service records and other evidence are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

The Veteran was afforded VA audiological examinations in April 2008 and June 2010.  Both the April 2008 and June 2010 examiners provided a diagnosis of bilateral sensorineural hearing loss.  Additionally, both the April 2008 and June 2010 VA audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, both the April 2008 and June 2010 VA examiners opined that the Veteran's current bilateral hearing loss was not related to military noise exposure because the Veteran's hearing on induction and separation examinations was within normal limits.  Additionally, while the June 2010 VA examiner noted the claims file was reviewed, the VA examiner also indicated that private medical records were not reviewed; however, private medical records are associated with the claims file, thus it is not clear if the VA examiner reviewed the claims file in its entirety.  Therefore, the June 2010 VA examination report is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A February 1999 treatment record, from Louisville ENT Associates PSC, noted the Veteran worked in an auto mechanic shop where there was a fair amount of noise and also assessed the Veteran had presbycusius or noise-induced hearing loss.  However, this record did not provide any evaluation with regard to any service related noise exposure.  Significantly, the April 2008 VA examiner noted that the Veteran denied recreational noise exposure after military service and while the Veteran reported that he worked as a mechanic after service, he added the caveat that he did not use many noisy tools and wore hearing protection as needed.  Additionally, at the June 2010 VA examination, the Veteran denied any civilian noise exposure.  

The April 2008 and June 2010 VA examination reports tend to weigh against the claim; however, neither examiner clearly attributed the Veteran's bilateral hearing loss to a specific or particular etiology.  Furthermore, neither examiner addressed the Veteran's recollection that his hearing difficulty first onset during service.  Significantly, in December 2010 testimony, the Veteran stated, that shortly after service he began using hearing aids and was not offered several employment opportunities as he failed the requisite hearing tests.  The Board notes that attempts to obtain such employment related records have proven unsuccessful.  However, of record is a letter, dated February 2008, from the former owner of a business that employed the Veteran in the 1970s, which stated that the Veteran took a physical examination in conjunction with his employment and was diagnosed with a hearing problem and subsequently wore hearing aids. 

Furthermore, as noted above, the Veteran described noise exposure in service, which impacted his hearing, such as the firing of recoilless rifles.  The Veteran has consistently stated that he has experienced hearing loss since service.  Specifically, the Veteran stated, on his January 2008 application for benefits, that his hearing loss onset in 1970.  He reiterated this in a March 2008 statement.  While neither the April 2008 or June 2010 VA examination reports noted when the Veteran's hearing difficulty onset, the April 2008 VA examination report referenced a November 2006 VA treatment record, also associated with the claims file, which reported the Veteran stated his hearing loss began in 1970.  He also provided credible statements, detailing noise exposure during service, in which his hearing was affected.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and they are accorded significant evidentiary weight.  Additionally, the Veteran's daughter (age 29 in December 2010) provided December 2010 testimony and a December 2009 statement in which she stated that her father has experienced hearing difficulties for as long as she can remember.  Also of record is a March 2008 statement, from two of the Veteran's neighbors, each of whom knew the Veteran prior to service and after service, and reported that the Veteran had a problem with his hearing since he returned from the Army.  Furthermore, a November 2009 private examiner, from the Cardinal Hill Rehabilitation Center, opined that based on the examination findings and the Veteran's history it certainly appeared that the Veteran had a valid case of service related hearing loss.  Additionally, in June 2009, a private examiner, from Kentuckiana ENT, opined that the Veteran's sensorineural hearing loss is most likely related to both noise exposure as well as age.  Thus, the Veteran's credible statements, combined with other evidence regarding his hearing loss, are sufficient to outweigh the opinion of the April 2008 and June 2010 VA examination reports.

Thus, at the least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


